Citation Nr: 0310741	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot shrapnel 
wound.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
left foot shrapnel wound. 


REMAND

The issue before the Board is service connection for a 
shrapnel wound to the left foot.  The Board ordered 
additional development, requesting that the veteran be 
afforded a VA examination for clarification of whether there 
are any orthopedic or soft tissue residuals, including scars, 
of a shrapnel wound or laceration of the left foot.  The 
Board requested that the examiner state whether it is at 
least likely as not that any current orthopedic or soft 
tissue residual of an injury of the left foot is related to 
an injury in service.  The Board has received a copy of a 
February 2003 VA examination report.  In light of Disabled 
American Veterans v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (May 1, 2003), the case is 
hereby REMANDED to the RO for the following action:

1.  The RO should adjudicate the issue of 
service connection for a shrapnel wound 
of the left foot, taking into 
consideration the additional evidence 
recently received by the Board, i.e., the 
February 2003 VA examination report.  

2.  The RO should send a VCAA letter to 
the veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




